


EXHIBIT 10.2
FULL AND COMPLETE RELEASE
1.    Sweeney Release.
(a)    Subject to the terms of the AGREEMENT dated September 25, 2015 (the
“Agreement”) between Brian Sweeney (“Sweeney”) and IHS Inc., a Delaware
corporation (the “Company”), I, Brian Sweeney, in consideration for the
acceleration of vesting of RSUs and other benefits described in the Agreement,
for myself and my heirs, executors, administrators and assigns, do hereby
knowingly and voluntarily release and forever discharge the Company and its
respective predecessors, successors and affiliates and their respective current
and former directors, officers and employees from any and all claims, actions
and causes of action, including, but not limited to, those relating to or
arising from my employment or separation of employment with the Company,
including, but not limited to, under those federal, state and local laws and
those applicable laws of any other jurisdiction prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation or any other protected
trait or characteristic, or retaliation for engaging in any protected activity,
including without limitation, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit Protection Act,
P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. § 206, et seq., Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1866, 42 U.S.C. § 1981, the Civil Rights Act of 1991, 42 U.S.C. §
1981a, the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., the
Rehabilitation Act of 1973, 29 U.S.C. § 791 et seq., the Family and Medical
Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611 et seq., whether KNOWN OR UNKNOWN,
fixed or contingent, which I ever had, now have, or may have, or which my heirs,
executors, administrators or assigns hereafter can, will or may have from the
beginning of time through the date on which I sign this Full and Complete
Release (this “Release”) (collectively the “Released Claims”). PROVIDED,
HOWEVER, that notwithstanding the foregoing or anything else contained in this
Agreement, the Release and the Released Claims shall not extend to: (i) any
vested rights under any 401K plan; (ii) breach by the Company of the Agreement;
(iii) my rights to indemnification and/or defense pursuant to applicable law,
the Company certificate of incorporation, bylaws, any policy or procedure,
and/or under any insurance contract, or (iv) claims that cannot be released by
law.
(b)    I warrant and represent that I have made no sale, assignment or other
transfer, or attempted sale, assignment or other transfer, of any of the
Released Claims.
(c)    I fully understand and agree that:
1.    this Release, including the IHS Release set forth below, is in exchange
for payments, acceleration of RSUs and other benefits to which I would otherwise
not be entitled;
2.    no rights or claims are released or waived that may arise after the date
this Release is signed by me;
3.    I am hereby advised to consult with an attorney before signing this
Release;
4.    I had 21 days from my receipt of this Release within which to consider
whether or not to sign it;
5.    I have 7 days following my signature of this Release to revoke the
Release; and




--------------------------------------------------------------------------------




6.    this Release will not become effective or enforceable until the revocation
period of 7 days has expired.
(d)    If I choose to revoke this Release, I must do so by notifying the Company
in writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:
IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention: Jeffrey Sisson
2.    IHS Release. For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company on behalf of itself
and its respective predecessors, successors and affiliates and current and
former directors and officers, does hereby knowingly and voluntarily release and
forever discharge Sweeney and his heirs, executors, administrators and assigns
from any and all claims, actions and causes of action, including, but not
limited to those related to or arising from his employment or separation from
employment with the Company; whether KNOWN OR UNKNOWN, fixed or contingent,
provided, however, no rights or claims are released or waived that may arise
after the Agreement is signed by the Company or any claims for breach of the
Agreement by Sweeney. The Company represents and warrants that it has made no
sale, assignment or other transfer, or attempted sale, assignment or other
transfer of any claim released hereby.
3.    Miscellaneous.
(a)    This Release is the complete understanding between the parties in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. Neither party has relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
(b)    In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
will remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provisions will be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
(c)    This Release is to be governed and enforced under the laws of the State
of Colorado (except to the extent that Colorado conflicts of law rules would
call for the application of the law of another jurisdiction).
(d)    This release inures to the benefit of the Company and Sweeney and their
respective successors and assigns.




--------------------------------------------------------------------------------




(e)    Each party has carefully read this Release, fully understands each of its
terms and conditions, and intends to abide by this Release in every respect.


                            
/s/ Brian Sweeney
Brian Sweeney




 
IHS INC.
By:
/s/ Jeffrey Sisson
 
Jeffrey Sisson
 
Senior Vice President & Chief Human
 
Resources Officer



Dated: September 25, 2015




